DETAILED ACTION
This action is pursuant to the claims filed on 12/06/2021. Claims 1-60 are pending. Claims 21-22, 39-42, 59, and 60 are withdrawn as being directed to a non-elected invention. A first action on the merits of claims 1-20, 23-38, and 43-58 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/462,880, 15/462,872, and provisional application 62/311,226, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The above applications fail to provide support for the “shroud device”, “shrouding device”, or “outer handle” configured to selectively prevent access to the secondary actuator as recited in independent claims 1, 13, 23, 31, 43, and 51. The above applications disclose similar structures that selectively prevent movement of an actuator, but do not disclose preventing access to said actuator. As such, the effective filing date for these claims will be 03/22/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020, 02/24/2020, 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-20, 31-38, and 50-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "an access opening configured to permit access to the secondary actuator…" It is unclear if “an access opening” of claim 3 is intended to claim antecedence to “a first access opening” of parent claim 2 or if the access opening of claim 3 is to be interpreted as a second access opening distinct from the first access opening. For examination purposes this limitation will be interpreted to read “the first access opening”.
Claim 11 recites the limitation “a second access opening”. Claim 11 and parent claims 9, 8, 7, and 1 do not claim a first access opening. As such, the recitation of a “second
Claim 12 recites the limitation “a sheath” in line 2. It is unclear if “a sheath” of claim 12 is intended to claim antecedence to “a sheath” of line 1 of claim 1 or if the sheath is intended to be interpreted as a second sheath. For examination purposes this limitation will be interpreted to read “the sheath”. 
Claim 13 recites the limitation “a reference point” in line 8. It is unclear if “a reference point” of claim 13 is intended to claim antecedence to “a reference point” of line 1 of claim 13 or if the reference point is intended to be interpreted as a second reference point. For examination purposes this limitation will be interpreted to read “the reference point”. Claims 14-20 inherit this deficiency.
Claim 13 recites the limitation “a primary electrode” in line 10. It is unclear if “a primary electrode” of claim 13 is intended to claim antecedence to “a primary electrode” of line 6 of claim 13 or if the primary electrode is intended to be interpreted as a second primary electrode. For examination purposes this limitation will be interpreted to read “the primary electrode”. Claims 14-20 inherit this deficiency.
Claim 17 recites the limitation "the outer handle of the electrode control apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be interpreted to read as “an outer handle of the electrode control apparatus”.
Claim 31 recites the limitation “a reference point” in lines 8 and 14. It is unclear if these recitations of “a reference point” of claim 31 are intended to claim antecedence to “a reference point” of line 1 of claim 31 or if the reference point is intended to be interpreted as a second and third reference point respectively. For examination purposes this limitation will be interpreted to read “the reference point”. Claims 32-38 inherit this deficiency.
Claim 31 recites the limitation “a primary electrode” in lines 6 and 10. It is unclear if “a primary electrode” of line 10 is intended to claim antecedence to “a primary electrode” of line 6 or if the primary electrode is intended to be interpreted as a second primary electrode. For examination purposes this limitation will be interpreted to read “the primary electrode”. Claims 32-38 inherit this deficiency.
Claim 31 recites the limitation “a secondary electrode” in lines 7 and 12. It is unclear if “a secondary electrode” of line 12 is intended to claim antecedence to “a secondary electrode” of line 7 or if the primary electrode is intended to be interpreted as a second primary electrode. For examination purposes this limitation will be interpreted to read “the secondary electrode”. Claims 32-38 inherit this deficiency.
Claim 50 recites the limitation “a sheath” in line 2. It is unclear if “a sheath” of claim 50 is intended to claim antecedence to “a sheath” of line 1 of claim 43 or if the sheath is intended to be interpreted as a second sheath. For examination purposes this limitation will be interpreted to read “the sheath”. 
Claim 51 recites the limitation “a primary electrode” in lines 6 and 10. It is unclear if “a primary electrode” of line 10 is intended to claim antecedence to “a primary electrode” of line 6 or if the primary electrode is intended to be interpreted as a second primary electrode. For examination purposes this limitation will be interpreted to read “the primary electrode”. Claims 52-58 inherit this deficiency.
Claim 51 recites the limitation “a secondary electrode” in lines 7 and 12. It is unclear if “a secondary electrode” of line 12 is intended to claim antecedence to “a secondary electrode” of line 7 or if the primary electrode is intended to be interpreted as a second primary electrode. For 
Claim 58 recites the limitation “a sheath” in line 2. It is unclear if “a sheath” of claim 58 is intended to claim antecedence to “a sheath” of line 5 of claim 51 or if the sheath is intended to be interpreted as a second sheath. For examination purposes this limitation will be interpreted to read “the sheath”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-9, 11, 13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. PGPub No. 2016/0015451) in view of Weber (U.S. Patent No. 5,035,695).
Regarding claim 1, Shikhman teaches an apparatus (apparatus of Fig 1 with sheath insertable into body) for slidably moving multiple features relative to a sheath insertable into a body and positionable relative to a reference point (Figs 8-10, sliders 44 slidably move two needle electrodes 42 relative to a reference point), the apparatus comprising: a primary actuator configured to move a primary electrode to a first position (Fig 10 and [0085], top slider 44 configured to move one electrode 42 to a first position); a secondary actuator configured to move a secondary electrode to a second position (Fig 10 and [0085], bottom slider 44 configured to move the other electrode 42 to a second position).
Shikhman fails to teach a shrouding device configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to the first position.
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising a shrouding device (Fig 4a slide element 17) configured to selectively prevent access to the secondary actuator (Fig 4a-b and Col 3 ln 63- Col 4 ln 57; slide element 17 selectively prevents access to push buttons 75 and 77) until the primary actuator has been manipulated to extend the primary electrode to the first position (Fig 4a-b tab 68 defines primary actuator to extend electrode 100 such that when the tab 68 is manipulated to extend electrode 100, the slide element 17 allows for access to push buttons 75/77).
Regarding claim 2, in view of the combination of claim 1 above, Weber further teaches wherein the shrouding device defines a first access opening configured to permit access to the secondary actuator after the primary actuator has been manipulated to move the primary electrode to the first position (Fig 4b, slide element 17 defines first access opening on upper surface to expose buttons 75/77 when in the forward position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device with a first access opening configured to permit access to the secondary actuator after the primary actuator has been manipulated to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Regarding claim 4, in view of the combination of claim 2 above, Shikhman teaches an outer handle configured to house the primary actuator and the secondary actuator (Fig 10, sliders 44 are housed on outer handle of proximal portion of sleeve 33; interpreted as handle given its ability to be held and manipulated by a user). 
Weber further teaches further comprising an outer handle configured to house the primary actuator and the secondary actuator (Figs 4a-b, handle shown on proximal side of device housing buttons 75/77 and slide element 17), the shrouding device being integrated into the outer handle (Fig 4a, slide element integrated into outer handle via grooves 61). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the outer handle and the primary and secondary actuators of Shikhman in view of Weber to incorporate the shroud device integrated into the outer handle to arrive at the device of claim 4. Doing so would be obvious to one of 
Regarding claim 7, in view of the combination of claim 1 above, Shikhman teaches wherein the primary actuator is further configured to be moved to partially retract the primary electrode to a partially retracted position after the secondary electrode has been moved to the secondary position (Figs 8-10 and [0085] upper and bottom sliders 44 independently control movement and retraction of electrodes 42 (i.e., the primary actuator can move the primary electrode to a partially retracted position after the second electrode is in the second position)).
Regarding claim 8, in view of the combination of claim 7 above, an alternative embodiment of Shikhman teaches wherein the primary and secondary actuators are coupled to one another (Figs 6-7, sliders 44’) such that it prevents the primary actuator from being moved to partially retract the primary electrode to the partially retracted position until after the secondary electrode has been moved to the secondary position (Fig 7, electrodes 42’ are in respective first and secondary positions; the upper electrode 42’ cannot be moved to a partially retracted position until after the bottom electrode 22’ is in the secondary position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the actuators of Shikhman in view of Weber to incorporate the coupled primary and secondary actuators such that the shrouding device prevents the primary actuator from being moved to the partially retracted position until after the secondary electrode has been moved to the secondary position. Providing the shrouding device so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49). Providing the primary 
Regarding claim 9, the Shikhman/Weber combination teach the device of claim 8 as stated above. Weber further teaches wherein the shrouding device is integrated into the primary actuator (Fig 4a-4b sliding element 17 (shroud) is integrated with tab 68 (actuator)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuators of Shikhman in view of Weber to incorporate the shroud device integrated into the primary actuator to arrive at the device of claim 16. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Regarding claim 11, the Shikhman/Weber combination teach the device of claim 9 as stated above. Weber further teaches wherein the shrouding device defines a second access opening (Fig 4b, slide element 17 defines first access opening on upper surface to expose buttons 75/77 when in the forward position) configured to permit the primary actuator to be moved to permit partially retracting the primary electrode to the partially retracted position (Fig 4b, access opening of slide element 17 does not prevent (i.e., permits) the primary actuator (tab 68) from retracting electrode 71 to the partially retracted position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of 
Regarding claim 13, Shikhman teaches a system for treating tissue at a reference point (Figs 1 and 8-10, system for treating tissue), the system comprising: a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole ([0106] controller capable of operating in bipolar mode); an electrosurgical apparatus (apparatus of Fig 1 and 8-10 has sheath insertable into body) configured to be inserted into a body to convey a sheath that houses a primary electrode electrically coupled to the first pole of the electrical power source and a secondary electrode electrically coupled to the second pole of the electrical power source to a vicinity of a reference point (Figs 8-10 and [0106], sleeve 33 houses primary and secondary electrodes 42 in a vicinity of the reference point); and an electrode control apparatus (apparatus of Figs 8-10) including: a primary actuator configured to move a primary electrode to a first position (Fig 10 top slider 44 moves electrode 42 to first position); a secondary actuator configured to move a secondary electrode to a second position (Fig 10 bottom slider 44 moves the other electrode 42 to second position).
Shikhman fails to teach a shrouding device configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to the first position.
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising a shrouding device (Fig 4a slide element 17) configured to selectively prevent access to the secondary actuator (Fig 4a-b and Col 3 ln 63- Col 4 ln 57; slide element 17 selectively prevents access to push buttons 75 and 77) until the primary actuator has been manipulated to extend the primary electrode to the first position (Fig 4a-b tab 68 defines primary actuator to extend electrode 100 such that when the tab 68 is manipulated to extend electrode 100, the slide element 17 allows for access to push buttons 75/77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to arrive at the device of claim 13. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Regarding claim 16, the Shikhman/Weber combination teach the device of claim 13 as stated above. Weber further teaches wherein the shrouding device is integrated into the primary actuator 
Regarding claim 17, the Shikhman/Weber combination teach the device of claim 13 as stated above. Shikhman further teaches the electrode control apparatus being configured to house the primary actuator and the secondary actuator (Figs 8-10, electrode control apparatus houses sliders 44).
Shikhman fails to teach the shrouding device being integrated into the outer handle of the electrode control apparatus.
Weber further teaches further comprising an outer handle configured to house the primary actuator and the secondary actuator (Figs 4a-b, handle shown on proximal side of device housing buttons 75/77 and slide element 17), the shrouding device being integrated into the outer handle (Fig 4a, slide element integrated into outer handle via grooves 61). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the outer handle and the primary and secondary actuators of Shikhman in view of Weber to incorporate the shroud device integrated into the outer handle to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Regarding claim 20, in view of the combination of claim 13 above, Shikhman teaches wherein the primary actuator is further configured to be moved to partially retract the primary electrode to a partially retracted position after the secondary electrode has been moved to the secondary position (Figs 8-10 and [0085] upper and bottom sliders 44 independently control movement and retraction of electrodes 42).
Claims 3, 5, 10, 15, 18, 23-29, 31-37, 43, 49, 51, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. PGPub No. 2016/0015451) in view of Weber (U.S. Patent No. 5,035,695), in view of Brown (U.S. PGPub No. 2016/0235431).
Regarding claim 3, in view of the combination of claim 2 above, Weber further teaches wherein the shrouding device (Fig 4a slide element 17) is configured to expose an access opening configured to permit access to the secondary actuator after the primary actuator has been manipulated to move the primary electrode (Fig 4a-b, tab 68 being slid distally moves primary electrode 71 and further exposes access opening to access buttons 75/77; access opening is interpreted as opening created by movement of the slide element 17 and tab 68 distally).
Shikhman/Weber fail to teach the shrouding device being configured to rotate after being manipulated to move the primary electrode to permit access to the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move to permit access to the secondary actuator. Providing such slots to enable rotational movement of the primary actuator and a shroud would advantageously allow for the primary actuator and shroud device to be placed in a locked 
Regarding claim 5, the Shikhman/Weber combination teach the device of claim 1 as stated above.
Shikhman/Weber fail to teach a primary actuator lock that must be released before the primary actuator is moveable to the first position.
However, Brown teaches a primary actuator lock ([0051] slots that extend from primary slot 110 to lock slider 106) that must be released before the primary actuator is moveable to the first position ([0051] disclosing multiple slots for locking slider 106). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shikhman in view of Weber and Brown to incorporate a primary actuator lock that must be released before the primary actuator is moveable to the first position. Providing such locking slots would advantageously allow for the primary actuator and shroud device to be placed in a locked position to prevent inadvertent activation or deactivation of the primary and/or secondary actuators (Weber Col 4 lns 16-20, 47-49; Brown [0051]).
Regarding claim 10, the Shikhman/Weber combination teach the device of claim 9 as stated above.
Shikhman/Weber fail to teach wherein the shrouding device is further configured to be rotatable relative to the primary actuator to permit the primary actuator to be moved to permit partially retracting the primary electrode to the partially retracted position.
In related prior art, Brown teaches a similar apparatus comprising a similar shroud device and actuator being configured to slidably and rotatably moved (Figs 1 and 2 and 

Regarding claim 15, the Shikhman/Weber combination teach the device of claim 13 as stated above.
Shikhman/Weber fail to teach wherein the shrouding device is configured to be rotatable relative to the primary actuator to permit access to the secondary actuator after the primary actuator has been manipulated to move the primary electrode to the first position.
In related prior art, Brown teaches a similar apparatus comprising a similar shroud device and actuator being configured to slidably and rotatably moved (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary 
Regarding claim 18, the Shikhman/Weber combination teach the device of claim 13 as stated above.
Shikhman/Weber fail to teach wherein the electrode control apparatus further includes a primary actuator lock that must be released before the primary actuator is moveable to the first position.
However, Brown teaches a primary actuator lock ([0051] slots that extend from primary slot 110 to lock slider 106) that must be released before the primary actuator is moveable to the first position ([0051] disclosing multiple slots for locking slider 106). 
Regarding claim 23, Shikhman teaches an apparatus for slidably moving multiple features relative to a sheath insertable into a body and positionable relative to a reference point (Figs 1 and 8-10, system for treating tissue having slidable electrodes 42 and insertable into body), the device comprising: a shaft configured to enable slidable passage of a primary electrode and a secondary electrode therethrough (Figs 8-10, sleeve 33 has channels 34/36 to enable slidable passage of electrodes 42); a primary actuator coupled with the primary electrode and configured to slidably move over the shaft to move the primary electrode to a first position near a reference point (Fig 10 top slider 44 slidably moves over shaft to move electrode 42 near reference point); a secondary actuator coupled with the secondary electrode and configured to slidably move over the shaft to move the secondary electrode to a second position (Fig 10 bottom slider 44 slidably moves over shaft to move second electrode 42 near reference point at a second position), the primary actuator being configured to slidably move relative to the shaft (Fig 10 top slider 44 is configured to slidably move relative to sleeve 33).
Shikhman fails to teach a shroud device incorporated in the primary actuator and configured to at least partially prevent access to the secondary actuator and the primary actuator being configured to rotatably move relative to the shaft such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator.
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising a shroud device (Fig 4a slide element 17) incorporated in a similar primary actuator and configured to at least partially prevent access to the secondary actuator (Fig 4a and Col 3 ln 63- Col 4 ln  the primary actuator being configured to slidably move relative to the shaft (Fig 4a-b, tab 68 configured to move relative to shaft). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device integrated with the primary actuator and configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Shikhman/Weber fail to teach the primary actuator being configured to rotatably move relative to the shaft such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator. Providing such slots to enable rotational movement of the primary actuator and a shroud would 
Regarding claim 24, the Shikhman/Weber/Brown combination teaches the device of claim 23 as stated above. 
Shikhman teaches an alternative embodiment wherein the primary actuator and the secondary actuator are configured to be coupled (Figs 6-7, top and bottom sliders 44’ are coupled) such that, when the primary actuator is moved to move the primary electrode to the first position, the secondary actuator is moved in concert to cause the secondary electrode to move with the first electrode (Figs 6-7, actuation of upper slider 44’ moves the bottom slider and corresponding electrode in concert). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuator of Shikhman in view of Weber and Brown to couple the primary and secondary actuators such that they are configured to be moved in concert. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known actuation configuration (Figs 8-10, independent actuators 44) for another well-known actuation configuration (Figs 6-7, coupled actuators 44’) to yield the expected result of actuators capable of extending a first and second electrode towards a reference point.
Regarding claim 25, in view of the combination of claim 23 above, Weber further teaches wherein the shrouding device (Fig 4a slide element 17) defines an access opening (access opening is interpreted as opening created by movement of the slide element 17 and tab 68 distally to reveal buttons 75/77) so that the access opening permit access to the secondary actuator after the primary actuator has been manipulated to move the primary electrode to the first position (Fig 4a-b, tab 68 being slid distally moves primary electrode 71 and further exposes access opening to access buttons 75/77; access opening is interpreted as opening created by movement of the slide element 17 and tab 68 distally).
Shikhman/Weber fail to teach the shrouding device being configured to rotate after being manipulated to move the primary electrode to permit access to the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move to permit access to the secondary actuator to arrive at the device of claim 25. Providing such slots to enable rotational movement of the primary actuator and a shroud would advantageously allow for the primary actuator and shroud device to be placed in a locked position to prevent inadvertent activation or deactivation of the primary and/or secondary actuators (Weber Col 4 lns 16-20, 47-49; Brown [0051]).
Regarding claim 26, in view of the combination of claim 25 above, Shikhman further teaches wherein the primary actuator is further configured to permit the primary actuator to be moved to partially retract the primary electrode to a partially retracted position after the secondary electrode has been moved to the second position (Figs 8-10 and [0085], sliders 44 are each operatively connected to a respective electrode 42 such that the slider 44 can .
Regarding claim 27, in view of the combination of claim 26 above, Brown further teaches wherein the primary actuator is further configured to be rotated to permit partial retraction of the primary electrode (Figs 1-2 and [0051], slider 106 is configured to be rotated into locking slots). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and locking slots of Brown such that the primary actuator is capable of being rotated to permit partial retraction of the primary electrode after the secondary electrode has been moved to the second position to arrive at the device of claim 27 (i.e., primary actuator is locked at actuated position, then rotated to unlock to allow for partial retraction). Providing such slots to enable rotational movement of the primary actuator and a shroud would advantageously allow for the primary actuator and shroud device to be placed in a locked position while actuated and not actuated to prevent inadvertent activation or deactivation of the primary and/or secondary actuators (Weber Col 4 lns 16-20, 47-49; Brown [0051]).
Regarding claim 28, in view of the combination of claim 27 above, Shikhman further teaches wherein the primary actuator further includes a grip to facilitate slidable movement of the primary actuator (Figs 8-10, slider 44 defines a grip capable of being held/gripped by a user to facilitate sliding; ‘grip’ is interpreted as any outer surface of the slider 44 that is capable of being touched by a user).
Regarding claim 29, in view of the combination of claim 28 above, Shikhman teaches an outer handle configured to house the primary actuator and the secondary actuator (Fig 10, 
Shikhman fails to teach wherein when the primary actuator is rotated to permit access to the secondary actuator, the outer handle at least partially covers the grip to at least partially interfere with movement of the primary actuator.
Brown further teaches wherein the primary actuator is further configured to be rotated (Figs 1-2 and [0051], slider 106 is configured to be rotated into locking slots) such that the outer handle at least partially covers the grip to at least partially interfere with movement of the primary actuator (Figs 1-2 and [0051]; handle 108 defines ledge on proximal end that at least partially covers an outer surface of slider 106 such that it at least partially interferes with movement of slider 106 (i.e., a user cannot grip that portion of slider 106)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the outer handle, the primary actuator, and the secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and locking slots of Brown such that the outer handle at least partially covers the grip to at least partially interfere with movment of the primary actuator when the primary actuator is rotated to permit access to the secondary actuator to arrive at the device of claim 29 (i.e., primary actuator is locked at actuated position, then rotated to unlock to allow for partial retraction). Providing such slots to enable rotational movement of the primary actuator and a shroud would advantageously allow for the primary actuator and shroud device to be placed in a locked position while actuated and not actuated to prevent inadvertent 
Regarding claim 31, Shikhman teaches A system for treating tissue at a reference point (Figs 1 and 8-10, system for treating tissue), the system comprising: a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole ([0106] controller capable of operating in bipolar mode); an electrosurgical apparatus configured to be inserted into a body to convey a sheath that houses a primary electrode electrically coupled to the first pole of the electrical power source and a secondary electrode electrically coupled to the second pole of the electrical power source to a vicinity of a reference point (Figs 1 and 8-10 and [0106], system of fig 1 comprises electrosurgical apparatus with sheath that houses primary and secondary electrodes 42 in a vicinity of the reference point); and an electrode control apparatus, further including: a shaft configured to enable slidable passage of a primary electrode and a secondary electrode therethrough (Figs 8-10 sleeve 33 has channels 34/36 to enable sliding of electrodes 42); a primary actuator coupled with the primary electrode and configured to slidably move over the shaft to move the primary electrode to a first position near a reference point (Fig 10 top slider 44 slidably moves over shaft to move electrode 42 near reference point); a secondary actuator coupled with the secondary electrode and configured to slidably move over the shaft to move the secondary electrode to a second position (Fig 10 bottom slider 44 slidably moves over shaft to move second electrode 42 near reference point at a second position); the primary actuator being configured to slidably move relative to the shaft (Fig 10 bottom slider 44 slidably moves over shaft to move second electrode 42 near reference point at a second position).
Shikhman fails to teach a shroud device incorporated in the primary actuator and configured to at least partially prevent access to the secondary actuator; the primary actuator being configured to rotatably move relative to the shaft such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator.
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising a shroud device (Fig 4a slide element 17) incorporated in a similar primary actuator and configured to at least partially prevent access to the secondary actuator (Fig 4a and Col 3 ln 63- Col 4 ln 57; slide element 17 is incorporated into actuator tab 68 that slides electrode 17; slide element 17 prevents access to buttons 75/77) the primary actuator being configured to slidably move relative to the shaft (Fig 4a-b, tab 68 configured to move relative to shaft). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device integrated with the primary actuator and configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Shikhman/Weber fail to teach the primary actuator being configured to rotatably move relative to the shaft such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to permit access to the secondary actuator. Providing such slots to enable rotational movement of the primary actuator and a shroud would advantageously allow for the primary actuator and shroud device to be placed in a locked position to prevent inadvertent activation or deactivation of the primary and/or secondary actuators (Weber Col 4 lns 16-20, 47-49; Brown [0051]).
Regarding claim 32, the Shikhman/Weber/Brown combination teaches the device of claim 31 as stated above. 
Shikhman teaches an alternative embodiment wherein the primary actuator and the secondary actuator are configured to be coupled (Figs 6-7, top and bottom sliders 44’ are coupled) such that, when the primary actuator is moved to move the primary electrode to the first position, the secondary actuator is moved in concert to cause the secondary electrode to move with the first electrode (Figs 6-7, actuation of upper slider 44’ moves the bottom slider and corresponding electrode in concert). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuator of Shikhman in view of Weber and Brown to 
Regarding claim 33, in view of the combination of claim 31 above, Weber further teaches wherein the shrouding device (Fig 4a slide element 17) defines an access opening (access opening is interpreted as opening created by movement of the slide element 17 and tab 68 distally to reveal buttons 75/77) so that the access opening permit access to the secondary actuator after the primary actuator has been manipulated to move the primary electrode to the first position (Fig 4a-b, tab 68 being slid distally moves primary electrode 71 and further exposes access opening to access buttons 75/77; access opening is interpreted as opening created by movement of the slide element 17 and tab 68 distally).
Shikhman/Weber fail to teach the shrouding device being configured to rotate after being manipulated to move the primary electrode to permit access to the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is 
Regarding claim 34, in view of the combination of claim 33 above, Shikhman further teaches wherein the primary actuator is further configured to permit the primary actuator to be moved to partially retract the primary electrode to a partially retracted position after the secondary electrode has been moved to the second position (Figs 8-10 and [0085], sliders 44 are each operatively connected to a respective electrode 42 such that the slider 44 can partially retract the first electrode 42 after the secondary electrode is moved to the second position).
Regarding claim 35, in view of the combination of claim 34 above, Brown further teaches wherein the primary actuator is further configured to be rotated to permit partial retraction of the primary electrode (Figs 1-2 and [0051], slider 106 is configured to be rotated into locking slots). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with the primary actuator and locking slots of Brown such that the primary actuator is capable of being rotated to permit partial retraction of the primary electrode after the secondary electrode has been moved to the second position to arrive at the device of claim 27 (i.e., primary actuator is locked at actuated position, then rotated to unlock to allow for partial retraction). Providing such slots to enable rotational movement of the primary actuator and a shroud would 
Regarding claim 36, in view of the combination of claim 35 above, Shikhman further teaches wherein the primary actuator further includes a grip to facilitate slidable movement of the primary actuator (Figs 8-10, upper portion of slider 44 defines a grip capable of being held/gripped by a user to facilitate sliding).
Regarding claim 37, in view of the combination of claim 36 above, Shikhman teaches wherein the electrode control apparatus includes an outer handle configured to house the primary actuator and the secondary actuator (Fig 10, sliders 44 are housed on outer handle of proximal portion of sleeve 33; proximal portion of sleeve 33 interpreted as handle given its ability to be held and manipulated by a user; entire outer surface of sliders 44 are interpreted as ‘grips’ as any outer surface of the slider 44 that is of being gripped by a user).
Shikhman fails to teach wherein when the primary actuator is rotated to permit access to the secondary actuator, the outer handle at least partially covers the grip to at least partially interfere with movement of the primary actuator.
Brown further teaches wherein the primary actuator is further configured to be rotated (Figs 1-2 and [0051], slider 106 is configured to be rotated into locking slots) such that the outer handle at least partially covers the grip to at least partially interfere with movement of the primary actuator (Figs 1-2 and [0051]; handle 108 defines ledge on proximal end that at least partially covers an outer surface of slider 106 such that it at least partially interferes with movement of slider 106 (i.e., a user cannot grip that portion of slider 106)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 43, Shikhman teaches an apparatus for slidably moving multiple features relative to a sheath insertable into a body and positionable relative to a reference point (Figs 1 and 8-10, system for treating tissue with slidable electrodes 42 and grips 44), the device comprising: a primary actuator (Fig 10 top slider 44) configured to move a primary electrode to a first position when a primary actuator grip is slidably moved toward a first end (Fig 10, top slider 44 has grip at upper portion that moves electrode 42 when slid towards a first (distal) end); a secondary actuator (Fig 10 top slider 44) configured to move a secondary electrode to a second position when a secondary actuator grip is slidably moved toward the first end (Fig 10, bottom slider 44 has grip at lower portion that moves the other electrode 42 when slid towards the first (distal) end).
Shikhman fails to teach an outer handle configured to selectively prevent access to the secondary actuator grip of the secondary actuator until the primary actuator has been 
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising an outer handle (Fig 4a slide element 17) configured to selectively prevent access to the secondary actuator grip of the secondary actuator (Fig 4a-b and Col 3 ln 63- Col 4 ln 57; slide element 17 selectively prevents access to push buttons 75 and 77) until the primary actuator has been manipulated to extend the primary electrode to the first position to expose the secondary actuator (Fig 4a-b tab 68 defines primary actuator to extend electrode 100 such that when the tab 68 is manipulated to extend electrode 100, the slide element 17 allows for access to push buttons 75/77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to arrive at the device of claim 13. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Shikhman/Weber fail to teach the primary actuator being and rotated relative to the primary actuator to expose the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and 
Regarding claim 49, the Shikhman/Weber combination teach the device of claim 43 as stated above.
Shikhman/Weber fail to teach a primary actuator lock that must be released before the primary actuator is moveable to the first position.
However, Brown teaches a primary actuator lock ([0051] slots that extend from primary slot 110 to lock slider 106) that must be released before the primary actuator is moveable to the first position ([0051] disclosing multiple slots for locking slider 106). 
Regarding claim 51, Shikhman teaches A system for treating tissue at a reference point (Figs 1 and 8-10, system for treating tissue), the system comprising: a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole ([0106] controller capable of operating in bipolar mode); an electrosurgical apparatus configured to be inserted into a body to convey a sheath that houses a primary electrode electrically coupled to the first pole of the electrical power source and a secondary electrode electrically coupled to the second pole of the electrical power source to a vicinity of a reference point (Figs 1 and 8-10 and [0106], system of fig 1 comprises electrosurgical apparatus with sheath that houses primary and secondary electrodes 42 in a vicinity of the reference point); and an electrode control apparatus, further comprising: a primary actuator (Fig 10 top slider 44) configured to move a primary electrode to a first position when a primary actuator grip is slidably moved toward a first end (Fig 10, top slider 44 has grip at upper portion that moves electrode 42 when slid towards a first (distal) end); a secondary actuator (Fig 10 bottom slider 44) configured to move a secondary electrode to a second position when a secondary actuator grip is slidably moved toward the first end (Fig 10, bottom slider 44 has grip at lower portion that moves the other electrode 42 when slid towards the first (distal) end).
Shikhman fails to teach an outer handle configured to selectively prevent access to the secondary actuator grip of the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to the first position and rotated relative to the primary actuator to expose the secondary actuator.
In related prior art, Weber teaches a similar apparatus (Fig 4a-b) comprising an outer handle (Fig 4a slide element 17) configured to selectively prevent access to the secondary actuator grip of the secondary actuator (Fig 4a-b and Col 3 ln 63- Col 4 ln 57; slide element 17 selectively prevents access to push buttons 75 and 77) until the primary actuator has been manipulated to extend the primary electrode to the first position to expose the secondary actuator (Fig 4a-b tab 68 defines primary actuator to extend electrode 100 such that when the tab 68 is manipulated to extend electrode 100, the slide element 17 allows for access to push buttons 75/77). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary and secondary actuators of Shikhman in view of Weber to incorporate a shroud device configured to selectively prevent access to the secondary actuator until the primary actuator has been manipulated to extend the primary electrode to arrive at the device of claim 13. Doing so would be obvious to one of ordinary skill in the art to advantageously prevent inadvertent activation of the secondary actuator (Col 4 lns 16-20, 47-49).
Shikhman/Weber fail to teach the primary actuator being and rotated relative to the primary actuator to expose the secondary actuator.
In related prior art, Brown teaches a similar apparatus comprising a primary actuator being configured to slidably and rotatably move relative to the shaft (Figs 1 and 2 and [0051], slider 106 capable of sliding to extend needle 104 and rotating to lock slider 106 into place in slots of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the primary and secondary actuator of Shikhman in view of Weber and Brown to incorporate the shroud device integrated with primary actuator and slots of Brown such that after the primary actuator has been moved to slidably move the primary electrode to the first position, the primary actuator is further configured to be rotated to move the shroud device to expose the secondary actuator. Providing 
Regarding claim 57 the Shikhman/Weber combination teach the device of claim 51 as stated above.
Shikhman/Weber fail to teach a primary actuator lock that must be released before the primary actuator is moveable to the first position.
However, Brown teaches a primary actuator lock ([0051] slots that extend from primary slot 110 to lock slider 106) that must be released before the primary actuator is moveable to the first position ([0051] disclosing multiple slots for locking slider 106). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shikhman in view of Weber and Brown to incorporate a primary actuator lock that must be released before the primary actuator is moveable to the first position. Providing such locking slots would advantageously allow for the primary actuator and shroud device to be placed in a locked position to prevent inadvertent activation or deactivation of the primary and/or secondary actuators (Weber Col 4 lns 16-20, 47-49; Brown [0051]).
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikhman in view of Weber in view of Brown, and in further view of Yoon (U.S. Patent No. 5,665,100).
Regarding claims 6 and 19,
Shikhman fails to teach wherein the primary actuator lock includes a spring-loaded lever configured to be depressed at a first end to release a latch to permit movement of the primary actuator.
In related prior art, Yoon teaches a similar electrosurgical device wherein a similar actuator lock includes a spring loaded lever and a release latch to permit movement of the actuator (Fig 2 and Col 7 ln 66 – Col 8 ln 20; safety locking mechanism 36 includes latch spring 40 and trigger 41 to permit movement of actuator in an unlocked position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first actuator of Shikhman in view of Weber, Brown, and Yoon to incorporate an actuator lock including a spring loaded lever and a latch to arrive at the device of claims 6 and 19 respectively. Doing so would have been obvious to one of ordinary skill in the art as the use of spring loaded levers and release latches in actuator locks are well-known in the art to yield predictable results such as a safety mechanism that prevents inadvertent actuation of an actuator (Col 7 ln 66 – Col 8 ln 20).
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikhman in view of Weber, in view of Rioux (U.S. PGPub No. 2009/0076412).
Regarding claims 12 and 14, the Shikhman/Weber combination teaches the device of claims 1 and 13 respectively as stated above.
Shikhman teaches a sheath that houses distal portions of the primary electrode and the secondary electrode (Figs 8-10 sleeve 33 houses electrodes 42).
Shikhman fails to teach a sheath actuator configured to move the sheath relative to the reference point; and a sheath lock configured to fix a position of a distal end of the sheath relative to the reference point.
In related prior art, Rioux teaches a similar electrosurgical device with a sheath (Fig 2 cannula 40) wherein a sheath actuator configured to move the sheath relative to the reference point ([0065] cannula is moveable relative to “a reference point”); and a sheath lock configured to fix a position of a distal end of the sheath relative to the reference point ([0065] discloses lock to lock introduce relative to the cannula, thus the cannula is locked relative to the introduce and relative to “a reference point”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Shikhman in view of Weber and Rioux to incorporate the sheath actuator and sheath lock to arrive at the device of claims 12 and 14 respectively. Doing so would be obvious to one of ordinary skill in the art to as the use of sheath locks and actuators are well-known in the art to produce predictable results including the predictable result of allowing an apparatus to be introduced to a tissue region being treated by the sheath, and then withdrawing and locking the sheath to prevent undesirable movement.
Claims 30, 38, 50, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikhman in view of Weber, in view of Brown, and in further view of Rioux.
Regarding claims 30, 38, 50, and 58, the Shikhman/Weber/Brown combination teaches the device of claims 23, 31, 43, and 51 respectively as stated above.
Shikhman teaches a sheath that houses distal portions of the primary electrode and the secondary electrode (Figs 8-10 sleeve 33 houses electrodes 42).
Shikhman fails to teach a sheath actuator configured to move the sheath relative to the reference point; and a sheath lock configured to fix a position of a distal end of the sheath relative to the reference point.
In related prior art, Rioux teaches a similar electrosurgical device with a sheath (Fig 2 cannula 40) wherein a sheath actuator configured to move the sheath relative to the reference point ([0065] cannula is moveable relative to “a reference point”); and a sheath lock configured to fix a position of a distal end of the sheath relative to the reference point ([0065] discloses lock to lock introduce relative to the cannula, thus the cannula is locked relative to the introduce and relative to “a reference point”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Shikhman in view of Weber and Rioux to incorporate the sheath actuator and sheath lock to arrive at the device of claims 30, 38, 50, and 58 respectively. Doing so would be obvious to one of ordinary skill in the art to as the use of sheath locks and actuators are well-known in the art to produce predictable results including the predictable result of allowing an apparatus to be introduced to a tissue region being treated by the sheath, and then withdrawing and locking the sheath to prevent undesirable movement.
Allowable Subject Matter
Claims 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 52-56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 44-48 and 52-56, the Shikhman, Weber, Brown, Yoon, and Rioux references fail to teach “secondary actuator is nested within the primary actuator; and the secondary actuator grip extends through a first channel defined in the primary actuator”.  The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794